Exhibit 10-H

SUMMARY COMPENSATION SHEET

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of
executive officers.

1. 2008 Base Salary

The Committee increased the base salary of one of the Company's executive
officers and did not change the base salaries of the Company's other executive
officers after a review of the Company's financial performance for fiscal 2007,
along with a review of executive compensation practices within the retail and
footwear industries. These base salaries are effective for the full fiscal year
of 2008.

     Fiscal 2008 base salaries:

    New Base Previous Base Name       Title       Salary       Salary Mark L.
Lemond President and Chief Executive Officer $ 703,500 $ 703,500   J. Wayne
Weaver Chairman of the Board $ 300,000 $ 300,000   Timothy T. Baker Executive
Vice President - $ 425,000 $ 425,000   Store Operations           W. Kerry
Jackson Executive Vice President - Chief $ 400,000 $ 375,000   Financial Officer
and Treasurer           Clifton E. Sifford Executive Vice President - $ 425,000
$ 425,000   General Merchandise Manager        


2. Grants of Restricted Stock

The Committee approved grants of restricted stock to the Company's executive
officers and other key personnel under the Shoe Carnival, Inc. 2000 Stock Option
and Incentive Plan. Mark L. Lemond, President and Chief Executive Officer,
received a grant of 16,000 shares. W. Kerry Jackson, Executive Vice President -
Chief Financial Officer and Treasurer, and Clifton E. Sifford, Executive Vice
President - General Merchandise Manager, each received a grant of 12,000 shares
and Timothy T. Baker, Executive Vice President - Store Operations, received a
grant of 8,000 shares. No grant was made to Mr. Weaver. The restricted shares
will vest upon the achievement of specified levels of annual earnings per
diluted share during a six-year period.

3. Annual Incentive Compensation Goals for Fiscal 2008

The Committee established the performance criteria and targets for the 2008
bonus payable in 2009 under the Company's 2006 Executive Incentive Compensation
Plan. The performance criteria is operating income before bonus expense.
Subjective factors based on an executive's individual performance can reduce an
executive's bonus. As Chief Executive Officer, Mark L. Lemond's bonus target is
60% of his salary but he can earn up to 100% of his salary if all performance
targets are met. J. Wayne Weaver, as chairman, is not eligible to receive a
bonus. The other named executive officers' bonus target is 45% of their salary
but they can earn up to 75% if all performance targets are met.

--------------------------------------------------------------------------------

4. Director's Compensation

The Company pays to non-employee Directors an annual retainer of $20,000. The
Chairman of the Audit Committee receives additional annual compensation of
$5,000, and the Chairman of the Compensation Committee, Chairman of the
Nominating and Corporate Governance Committee and the Lead Director each
receives additional annual compensation of $2,000.

Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet. If
the committee meeting is attended by conference call, the non-employee Directors
receive $750. The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.

Non-employee Directors receive an annual grant of 500 shares of restricted stock
under the Company’s 2000 Stock Option and Incentive Plan. The restrictions on
the shares lapse one year after the date of grant.

--------------------------------------------------------------------------------